Exhibit 10.4

     AMENDMENT No. 7, dated as of January 29, 2009 and effective as provided
herein (“Amendment”) is executed in connection with the Credit Agreement, dated
as of November 23, 2005, and entered into by and among MTM Technologies, Inc., a
New York corporation (“MTM”), MTM Technologies (US), Inc., a Delaware
corporation (“MTM-US”), MTM Technologies (Massachusetts), LLC, a Delaware
limited liability company (“MTM-MA”) and Info Systems, Inc., a Delaware
corporation (“ISI”, MTM, MTM-US, MTM-MA and ISI being collectively, the
“Borrowers” and each a “Borrower”); Columbia Partners, L.L.C. Investment
Management, as Investment Manager; and National Electrical Benefit Fund, as
Lender (as amended or modified, the “Credit Agreement”). Terms which are
capitalized in this Amendment and not otherwise defined shall have the meanings
ascribed to such terms in the Credit Agreement.

     WHEREAS, the Borrowers have requested that (i) the Lender make an
additional advance to the Borrowers under the Credit Agreement in an amount
equal to One Million Dollars ($1,000,000) (the “Additional Advance”), and (ii)
Investment Manager and Lender a) consent to and approve the incurrence by MTM of
certain unsecured subordinated indebtedness to FirstMark III L.P. and/or
FirstMark Offshore Partners, L.P., in the aggregate principal amount up to
$1,000,000, and the issuance of warrants in connection therewith (collectively,
the “FirstMark Debt”), (b) amend financial covenants contained in Section 6.3 of
the Credit Agreement, and (c) waive certain terms of the Credit Agreement in
relation to the foregoing requests on the terms contained in this Amendment; and
the Investment Manager and the Lender are willing to consent to the foregoing
but only on the condition that the Credit Agreement be amended as set forth
terms contained in this Amendment;

     NOW, THEREFORE, in consideration of the mutual promises contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------



     Section One. Consent and Waiver. At the request of Borrowers, each of
Investment Manager and Lender hereby (a) consents to and approves of the
incurrence by MTM of the FirstMark Debt, on terms and conditions substantially
as set forth in the Subordinated Promissory Notes and Warrants attached hereto
as Schedule I (collectively, the “FirstMark Notes”) and the warrants to purchase
stock as set forth in the FirstMark Notes, to fund working capital needs of the
Borrower, provided however, that the FirstMark Notes shall not be amended
without the written consent of Investment Manager and Lender, (b) agrees that
the subordination terms set forth in the FirstMark Notes shall satisfy the
requirement for a subordination agreement, and (c) consents to and approves of
payments being made under the FirstMark Notes in accordance with the
subordination terms set forth therein.

     Section Two. Additional Advance under Amendment to Credit Agreement.
Subject to the terms and conditions of this Amendment and the Credit Agreement,
and in reliance upon the representations and warranties set forth herein, the
Lender shall make the Additional Advance upon receipt by Investment Manager on
the date hereof of an amended and restated secured promissory note in the form
attached hereto as Schedule II, which note shall be payable to the order of
Lender in the aggregate principal amount of Twenty Nine Million Dollars
($29,000,000) (the “Second Amended Note”). Thereafter, for all references to the
“Note” set forth in the Credit Agreement and the other Loan Documents shall be
deemed to refer to the Second Amended Note.

     Section Three. Amendments to Credit Agreement.

     (a)      For all reporting periods after December 1 2008, Section 6.3(b) of
the Credit Agreement is deleted in its entirety, and following is substituted in
lieu thereof:

           “(b) Minimum EBITDA. Each Borrower covenants that as of the last day
of each fiscal quarter, for the fiscal quarter then ended, Borrowers’ EBITDA
shall not be less than the amounts set forth in the table below:

  The Fiscal Quarter Ending On: Minimum EBITDA   December 31, 2008 540,000  
March 31, 2009 720,000   June 30, 2009 1,800,000  


     (b)     For all reporting periods after December 1, 2008, Section 6.3(d) of
the Credit Agreement is deleted in its entirety, and following is substituted in
lieu thereof:

           “(b) Excess Cash/Marketable Securities plus Availability. Each
Borrower covenants that on the last day of each calendar month that the sum of
(A) the amount of cash or marketable securities permitted by Section 14.1.4 of
the GE Financing Agreement, plus (B) the difference between (i) the Borrowing
Base (as defined in the GE Financing Agreement) on such date, minus (ii) the sum
of (a) the Swingline Loan (as defined in the GE Financing Agreement), (b) the
Floorplan Shortfall (as defined in the GE Financing Agreement), (c) the Letter
of Credit Exposure (as defined in the GE Financing Agreement) on such date
(except to the extent that a Revolving Loan Advance (as defined in the GE
Financing Agreement) will be used immediately to reimburse Letter of Credit
Issuer (as defined in the GE Financing Agreement) for unreimbursed draws on a
Letter of Credit (as defined in the GE Financing Agreement)), (d) without
duplication, the outstanding Aggregate Revolving Loans (as defined in the GE
Financing Agreement), (e) the amount of the Other Creditor Indebtedness (as
defined in the GE Financing Agreement) (unless an Intercreditor Agreement in
form and substance satisfactory to GE has been executed between GE and the
holder of such Other Creditor Indebtedness (as defined in the GE Financing
Agreement)), and (f) the amount of Bid Bonds (as defined in the GE Financing

2

 

--------------------------------------------------------------------------------



Agreement), shall be greater than or equal to $1,000,000; provided, however, for
the September 30, 2008, October 31, 2008 and November 30, 2008 calculation
dates, the foregoing amount shall be $1,125,000.”

3

 

--------------------------------------------------------------------------------



     Section Four. Waiver. Borrower has notified the Investment Manager and
Lender that it breached its Maximum Total Funded Indebtedness to EBITDA covenant
as set forth in Section 6.3(c) of the Credit Agreement for the fiscal quarter
ending December 31, 2008 (the “Financial Covenant Default”). Upon the
effectiveness of this Amendment, Investment Manager and Lender hereby waive the
Financial Covenant Default. The waiver contained in this Section is specific in
intent and is valid only for the specific purpose for which given. Nothing
contained herein obligates the Investment Manager and the Lender to agree to any
additional waivers of any provisions of any of the Loan Documents. The waiver
contained in this Section shall not operate as a waiver of Lender’s right to
exercise remedies resulting from any other Defaults or Events of Default,
whether or not of a similar nature and whether or not known to Investment
Manager or Lender.

     Section Five. Release of Claims. To induce the Investment Manager and the
Lender to enter into this Amendment, each of the Borrowers hereby agrees as
follows:

     (a)     each Borrower hereby represents and warrants that there are no
known claims, causes of actions, suits, debts, liens, obligations, liabilities,
demands, losses, costs and expenses (including attorneys’ fees) of any kind,
character or nature whatsoever, fixed or contingent, which such Borrower may
have or claims to have against Investment Manager or Lender, existing or
occurring on or prior to the date of this Amendment, arising from or in
connection with the Credit Agreement or any of the Loan Documents.

     (b)     each Borrower hereby releases, waives and forever discharges and
relieves Investment Manager and Lender and all their respective parents,
subsidiaries and affiliates and the officers, directors, agents, attorneys and
employees of each of the foregoing (hereinafter “Releasees”) from any and all
claims, liabilities, demands, actions, suits, covenants, losses, costs, offsets
and defenses of any nature and kind whatsoever, whether at law or equity of
otherwise, whether known or unknown, which such Borrower ever had, now has , or
have been caused by any act of commission or omission of Investment Manager or
Lender, existing or occurring on or prior to the date of this Agreement, against
or related to the Releasees.

     Section Six. Representations and Warranties. To induce the Investment
Manager and the Lender to enter into this Amendment, each of the Borrowers
hereby warrants and represents to the Investment Manager and the Lenders as
follows:

     (a)     all of the representations and warranties contained in the Credit
Agreement and each other Loan Document to which such Borrower is a party
continue to be true and correct in all material respects as of the date hereof,
as if repeated as of the date hereof, except as otherwise disclosed in MTM’s
filings pursuant to the Securities Exchange Act of 1934, as amended, since the
date of the Credit Agreement, and (ii) to the extent of changes resulting from
transactions expressly permitted by the Credit Agreement, this Amendment or any
of the other Loan Documents, or to the extent that such representations and
warranties are expressly made only as of an earlier date;

     (b)     the execution, delivery and performance of this Amendment by such
Borrower is within its corporate powers, has been duly authorized by all
necessary corporate action, and such Borrower has received all necessary
consents and approvals, if any are required, for the execution and delivery of
this Amendment;

     (c)     upon the execution of this Amendment, this Amendment shall
constitute the legal, valid and binding obligation of such Borrower, enforceable
against such Borrower in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and (ii) general principles of equity; and

4

 

--------------------------------------------------------------------------------



     (d)     neither the execution and delivery of this Amendment, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will (i) violate any law or regulation applicable to any
Borrower, (ii) cause a violation by any Borrower of any order or decree of any
court or government instrumentality applicable to it, (iii) conflict with, or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, or other material agreement or material instrument to which any
Borrower is a party or by which it may be bound, (iv) result in the creation or
imposition of any lien, charge, or encumbrance upon any of the property of any
Borrower, except in favor of the Investment Manager and the Lender, to secure
the Obligations, (v) violate any provision of the Certificate of Incorporation,
By-Laws or any capital stock provisions of any Borrower, or (vi) be reasonably
likely to have a Material Adverse Effect.

     Section Seven. General Provisions.

     (a) Except as herein expressly amended, the Credit Agreement and all other
agreements, documents, instruments and certificates executed in connection
therewith, are ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms.

     (b) To induce the Investment Manager and the Lender to enter into this
Amendment, the Borrowers, jointly and severally, represent and warrant to the
Investment Manager and the Lender that except for the Events of Default set
forth herein or in any prior waiver letter executed by parties no other Event of
Default has occurred.

     (c) This Amendment embodies the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
commitments, arrangements, negotiations or understandings, whether written or
oral, of the parties with respect thereto.

     (d) This Amendment shall be governed by and construed in accordance with
the internal laws of the State of New York, without regard to the conflicts of
law principles thereof.

     (e) The effectiveness of this Amendment is conditioned on receipt by
Investment Manager of each of the following: (i) this Amendment and the Second
Amended Note, each duly executed by the Borrowers, (ii) a consent from GE
Commercial Distribution Finance Corporation in form and substance reasonably
acceptable to Investment Manager, (iii) payment of a one-time fee in the amount
of $20,000 in respect of the Additional Advance, which fee shall be fully earned
when paid and shall be in addition to, and not in lieu of, any other fees
payable under the Credit Agreement or any of the other Loan Documents, and (iv)
payment of all fees and expenses which are due and payable pursuant to Section
1.6 of the Credit Agreement.

5

 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties to this Amendment have signed below to
indicate their agreement with the foregoing and their intent to be bound
thereby.

COLUMBIA PARTNERS, L.L.C. INVESTMENT
MANAGEMENT,
as Investment Manager

        BY: /s/  Jason Crist   Name:      Jason Crist   Title: Managing Director
        NATIONAL ELECTRICAL BENEFIT FUND,
as Lender
By: Columbia Partners, L.L.C.
Investment Management, its Authorized Signatory         BY: /s/  Jason Crist  
Name: Jason Crist   Title: Managing Director  

 

--------------------------------------------------------------------------------



MTM TECHNOLOGIES, INC.,
for itself and as Borrowing Agent

BY:   /s/ J.W. Braukman III                          
Name: J.W. Braukman III
Title:  Senior Vice President and Chief Financial Officer

MTM TECHNOLOGIES (US), INC.

By:   /s/  J.W. Braukman III                          
Name: J.W. Braukman III
Title:  Senior Vice President and Chief Financial Officer

INFO SYSTEMS, INC.

By:   /s/  J.W. Braukman III                          
Name: J.W. Braukman III
Title:  Senior Vice President and Chief Financial Officer

MTM TECHNOLOGIES (MASSACHUSETTS),
LLC


By:   /s/  J.W. Braukman III                          
Name: J.W. Braukman III
Title:  Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------



Schedule I

FirstMark Notes

Attached as Exhibits 10.1 and 10.2 to this Form 8-K.

 

--------------------------------------------------------------------------------



Schedule II

Second Amended Note

THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT DATED AS OF
AUGUST 17, 2007, AS THE SAME MAY BE AMENDED, MODIFIED, SUPPLEMENTED OR RESTATED
FROM TIME TO TIME, IN FAVOR OF GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION,
AS AGENT FOR CERTAIN LENDERS, WHICH AGREEMENT IS INCORPORATED HEREIN BY
REFERENCE. NOTWITHSTANDING ANY STATEMENT TO THE CONTRARY CONTAINED IN THIS
INSTRUMENT, NO PAYMENT OR PREPAYMENT OF ANY NATURE ON ACCOUNT OF THE OBLIGATIONS
HEREUNDER, WHETHER OF PRINCIPAL, INTEREST OR PREMIUM, SHALL BE MADE, PAID,
RECEIVED OR ACCEPTED, AND NO REMEDIES SHALL BE PURSUED, EXCEPT IN ACCORDANCE
WITH THE TERMS OF SUCH AGREEMENT.

SECOND AMENDED AND RESTATED SECURED PROMISSORY NOTE


$29,000,000 January 29, 2009


          FOR VALUE RECEIVED, the undersigned, MTM TECHNOLOGIES, INC., a New
York corporation (“MTM”), MTM TECHNOLOGIES (US), INC., a Delaware corporation
(“MTM-US”), MTM TECHNOLOGIES (MASSACHUSETTS), LLC, a Delaware limited liability
company (“MTM-MA”) and INFO SYSTEMS, INC., a Delaware corporation (“ISI”, MTM,
MTM-US, MTM-MA and ISI are collectively, the “Borrowers” and each a “Borrower”),
jointly and severally promise to pay to the order of National Electrical Benefit
Fund (“Lender”) or its permitted assigns, in lawful money of the United States
of America and in immediately available funds, the principal sum of Twenty-Nine
Million Dollars ($29,000,000), together with interest thereon as set out herein,
at its offices or such other place as Lender may designate in writing.

          This Amended and Restated Secured Promissory Note (this “Note”) amends
and restates, in its entirety, that certain Secured Promissory Note dated
November 23, 2005 which was issued by the Borrowers in favor of the Lender in
the original principal amount of $25,000,000, as amended and restated on June
16, 2008 to increase the principal amount to $28,000,000 (the “Original Note”).
This Note shall not constitute a novation of the Original Note, or an accord and
satisfaction of the obligations of the Borrowers evidenced thereby. The Original
Note is being further amended and restated hereby in consideration for the
Lender’s agreement to extend additional monies to the Borrowers.

          1.     Credit Agreement. This Note is subject to the terms of a
certain Credit Agreement dated as of November 23, 2005, by and among Borrowers,
Lender and certain other parties named therein (as amended, restated, modified
or supplemented from time to time, the “Credit Agreement”). Lender is entitled
to the benefits of the Credit Agreement and all of the exhibits thereto, and
reference is made thereto for a description of all rights and remedies
thereunder. Neither reference to the Credit Agreement, nor any provision thereof
or security for the other obligations evidenced hereby, shall affect or impair
the absolute and unconditional, joint and several, obligations of Borrowers to
pay the principal amount hereof, together with all interest accrued thereon, any
applicable Payment Premium (as defined in the Credit Agreement) and

1.

--------------------------------------------------------------------------------



expenses, when due. Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.

          2.     Interest Rate; Payment Premium Payments; Prepayments.

                    2.1     From the date of disbursement of funds until such
time as all principal, interest and other amounts outstanding hereunder are
unconditionally and irrevocably paid and performed in full, interest shall
accrue on the unpaid principal amount at the rate specified in Section 1.3 of
the Credit Agreement. Upon any payment or prepayment of any or all of the
principal due hereunder, a Payment Premium shall also be due and payable
pursuant to Section 1.4 of the Credit Agreement. Payments of interest,
principal, any applicable Payment Premium and any prepayments hereunder shall be
made in accordance with the Credit Agreement.

                    2.2     Other Payment Provisions. Borrowers shall make each
payment hereunder not later than 2:00 P.M. (Eastern time) on the day when due,
without offset, in lawful money of the United States of America to Investment
Manager, for the benefit of Lender, in same day funds at Investment Manager’s
offices or pursuant to a wire transfer to Lender’s designated bank account,
which shall initially be: Federal Reserve Bank of Boston, ABA No.: 011001234,
Credit DDA A/C No.: 108111, Further Credit A/C No.: A/C IBWF 0003 MELLON,
Contact: Lacy Meybohm, tel: 617-382-9254, Reference: MTM Loan. All payments will
be applied in accordance with the terms of the Credit Agreement. If the date for
any payment or prepayment hereunder falls on a day which is not a Business Day,
then for all purposes of this Note the same shall be deemed to have fallen on
the next following Business Day, and such extension of time shall in such case
be included in the computation of payments of interest.

          3.     Maturity Date. All of the amounts due hereunder including the
entire principal amount then-outstanding, all accrued and unpaid interest
thereon and all other Obligations and any applicable Payment Premium, shall be
due and payable on November 23, 2010 (the “Maturity Date”) or such earlier date
as such maturity may be accelerated pursuant to the terms hereof and as provided
in the Credit Agreement.

          4.     Collateral. This Note is secured by the Collateral under the
terms of the Security Agreement and the other Collateral Documents.

          5.     Assignment. There shall be no assignment or transfer of this
Note or any Borrower’s obligations hereunder except as set forth in the Credit
Agreement, and any purported assignment or transfer in contravention thereof
shall be invalid. Lender may assign its rights hereunder in accordance with the
terms of the Credit Agreement, including, without limitation, in connection with
a syndication, participation or securitization.

          6.     Default and Remedies. The occurrence of an Event of Default
under the Credit Agreement (which has not been waived by the Investment Manager
and the Lender) shall constitute a default hereunder and shall entitle Lender
and Investment Manager to exercise the rights and remedies specified in the
Credit Agreement and the various Loan Documents, as well as those available at
law or in equity. These rights and remedies include, but are not limited to, the
right to


--------------------------------------------------------------------------------



accelerate the maturity of this Note and to sell or otherwise dispose of any or
all of the Collateral by public or private sale; in each case, subject to and in
accordance with the Credit Agreement and the other Loan Documents.

          7.     Miscellaneous.

                    7.1     No Usury. This Note is subject to the express
condition that at no time shall any Borrower be obligated or required to pay
interest hereunder at a rate which could subject Lender to either civil or
criminal liability as a result of being in excess of the maximum rate which
borrowers are permitted by law to contract or agree to pay. If, by the terms of
this Note, any Borrower is at any time required or obligated to pay interest at
a rate in excess of such maximum rate, the rate of interest hereunder shall be
deemed to be immediately reduced to such maximum rate and interest payable
hereunder shall be computed at such maximum rate and the portion of all prior
interest payments in excess of such maximum rate shall be applied and shall be
deemed to have been payments in reduction of the principal balance of this Note.

                    7.2     Controlling Law. This Note shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to its principles of conflicts of law. Venue for any adjudication hereof
shall be only in the courts of the State of New York, the jurisdiction of such
courts each Borrower hereby consents to as the agreement of the parties, as not
inconvenient and as not subject to review by any court other than such courts in
the State of New York. Each Borrower intends that the courts of the jurisdiction
in which such Borrower is incorporated and conducts business should afford full
faith and credit to any judgment rendered by a court of the State of New York
against such Borrower, and should hold that the State of New York courts have
jurisdiction to enter a valid, in personam judgment against such Borrower. Each
Borrower agrees that service of any summons or complaint, and other process
which may be served in any action, may be made by mailing via registered mail or
delivering a copy of such process to such Borrower, and each Borrower hereby
agrees that this submission to jurisdiction and consent to service of process
are reasonable and made for the express benefit of Lender and Investment
Manager.

                    7.3     Waiver of Notice and Presentment. Each Borrower
hereby waives presentment, demand, notice, protest, stay of execution, and all
other defenses to payment generally, in each case to the extent permitted or not
otherwise prohibited by applicable law, assents to the terms hereof, and agrees
that any renewal, extension, or postponement of the time for payment or any
other indulgence or any substitution, exchange, or release of collateral may be
affected without notice to and without releasing any Borrower from any liability
hereunder.

                    7.4     No Rescission Right or Set-Off. This Note is not
subject to any valid right of rescission, set-off, abatement, diminution,
counterclaim or defense as against Lender or Investment Manager, including the
defense of usury, in each case to the extent permitted or not otherwise
prohibited by applicable law, and the operation of any of the terms of the loan,
or the exercise of any right thereunder, will not render this Note
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, abatement, diminution, counterclaim or defense, including the defense
of usury, in each case to the extent permitted or not otherwise prohibited by
applicable law, and Lender has


--------------------------------------------------------------------------------



not taken any action which would give rise to the assertion of any of the
foregoing and no such right of rescission, set-off, abatement, diminution,
counterclaim or defense, including the defense of usury, has been asserted with
respect thereto.

                    7.5     Severability. The invalidity, illegality, or
unenforceability in any jurisdiction of any provision under this Note shall not
affect or impair the remaining provisions in this Note. Furthermore, in lieu of
any such provision, there shall be added automatically as part of the applicable
agreement a legal and enforceable provision as similar in terms to such
provision as may be possible.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has duly caused this Note to be executed and
its seal, if any, affixed as of the date first set forth above.

  MTM TECHNOLOGIES, INC.,   a New York corporation         By:      Name:    
Title:                 MTM TECHNOLOGIES, (US), INC.,   a Delaware corporation  
      By:      Name:     Title:                 INFO SYSTEMS, INC.,   a Delaware
corporation         By:      Name:     Title:                 MTM TECHNOLOGIES
(MASSACHUSETTS),   LLC,   a Delaware limited liability company         By:     
Name:     Title:  


Accepted:

NATIONAL ELECTRICAL BENEFIT FUND,
as Lender
By: Columbia Partners, L.L.C.
Investment Management, its Authorized Signatory


By:
Name:
Title:


--------------------------------------------------------------------------------